Citation Nr: 0908619	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  06-10 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1968 to June 
1969, and had prior service in the Air National Guard.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Albuquerque, New Mexico (RO) which denied service connection 
for PTSD.


FINDING OF FACT

The evidence of record does not reflect a current diagnosis 
of PTSD for VA compensation purposes.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5103A, 5106, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

Prior to initial adjudication of the Veteran's claim, a 
letter dated in November 2004 was sent to the Veteran in 
accordance with the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was 
notified of the evidence that was needed to substantiate his 
claim; what information and evidence that VA will seek to 
provide and what information and evidence the Veteran was 
expected to provide, and that VA would assist him in 
obtaining evidence, but that it was his responsibility to 
provide VA with any evidence pertaining to his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

A March 2006 letter provided the Veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not received prior to 
the initial rating decision.  Despite the inadequate timing 
of this notice, the Board finds no prejudice to the Veteran 
in proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO cured any VCAA 
notice deficiency by issuing corrective notice in March 2006.  
The RO readjudicated the case in an August 2006 Supplemental 
Statement of the Case (SSOC).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the AOJ's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
AOJ); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  There is no 
indication that any notice deficiency reasonably affects the 
outcome of this case.

The Veteran's service treatment records, VA treatment 
records, VA examination report, private treatment records and 
lay statements have been associated with the claims file.  VA 
has provided the Veteran with every opportunity to submit 
evidence and arguments in support of his claim, and to 
respond to VA notices.  The Veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B. Analysis

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  Service connection for PTSD requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., Diagnostic and Statistical Manual 
for Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (DSM-IV)); (2) a link, established by 
medical evidence, between current PTSD symptoms and an in- 
service stressor; and (3) credible supporting evidence that 
the claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f) (2008).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate evidence based on places, 
types, and circumstances of service, as shown by the 
veteran's military records and all pertinent medical and lay 
evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see 
also 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.304(f) 
(2008).  The evidence necessary to establish the occurrence 
of an in-service stressor for PTSD will vary depending on 
whether or not the veteran "engaged in combat with the 
enemy."  Id.

If VA determines that the veteran engaged in combat with the 
enemy and that the alleged stressor is related to combat, 
then the veteran's lay testimony or statements are accepted 
as conclusive evidence of the occurrence of the claimed 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f).  No further development or corroborative evidence 
is required, provided that the claimed stressor is 
"consistent with the circumstances, conditions, or hardships 
of the veteran's service."  Id.

If, however, VA determines that the veteran did not engage in 
combat with the enemy or that the alleged stressor is not 
related to combat, the veteran's lay testimony by itself is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other evidence to corroborate the veteran's testimony or 
statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 
(1996).  Corroboration of every detail, including the 
veteran's personal participation is not required; rather the 
veteran only needs to offer independent evidence of a 
stressful event that is sufficient to imply his or her 
personal exposure.  Suozzi v. Brown, 10 Vet. App. 307 (1997).  
See also Pentecost v. Principi, 16 Vet. App. 124 (2002) 
(holding that a veteran need not corroborate his actual 
physical proximity to (or firsthand experience with), and 
personal participation in rocket attacks while stationed in 
Vietnam.)

The record on appeal indicates that the Veteran was assigned 
to Vietnam with the New Mexico Air National Guard, 188 
Tactical Fighter Squadron; his military occupational 
specialty was a jet mechanic.  The Veteran contends that he 
was exposed to rocket and mortar attacks while stationed at 
Tuy Hoa Air Base in Vietnam.  He also described a sapper 
attack, during which several aircraft were damaged and nine 
Viet Cong were killed.  This sapper attack was confirmed by 
the RO's U.S. Army and Joint Services Records Research Center 
(JSRRC) coordinator, which concluded that it was more likely 
than not that the Veteran was present when this attack 
occurred.  See October 2006 JSRRC Coordinator Memorandum.

The next requirement for service connection for PTSD is a 
medical diagnosis of the condition.  Diagnoses of PTSD must 
be rendered in accordance with DSM-IV.  See 38 C.F.R. § 4.125 
(noting that VA has adopted the nomenclature of the DSM-IV) 
(2008).  In this case, despite the existence of this verified 
in-service stressor, the evidence of record does not show 
that the Veteran has a current diagnosis of PTSD.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See 38 U.S.C.A. § 
1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).

The Veteran submitted several lay statements in support of 
his claim.  M.G. stated that the Veteran had a history of 
verbal outbursts, drinking, anger-management issues, and 
getting up in the night to check around the house for 
intruders.  A.P. stated that the Veteran had a history of 
flashbacks to Vietnam, along with drinking and anger 
problems.  J.P. also stated that the Veteran had a history of 
issues with anger, and stated that he believed the Veteran 
goes through the difficult mental effects of his experience 
in Vietnam, and that this has led to his increase in alcohol 
consumption.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while a layperson is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the United 
States Court of Appeals for Veterans Claims (Court) indicated 
that varicose veins was a condition involving 'veins that are 
unnaturally distended or abnormally swollen and tortuous.'  
Such symptomatology, the Court concluded, was observable and 
identifiable by lay people.  Because varicose veins 'may be 
diagnosed by their unique and readily identifiable features, 
the presence of varicose veins was not a determination 
'medical in nature' and was capable of lay observation.'  
Thus, the veteran's lay testimony regarding varicose vein 
symptomatology in service represented competent evidence. 
 
In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional. The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well. Whether lay evidence is competent and sufficient in 
a particular case is a fact issue. 
 
However, although a layperson is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the layperson is not 
competent to provide evidence as to more complex medical 
questions. See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

PTSD does not involve a simple diagnosis.  See Jandreau; see 
also Woehlaert.  The layperson is not competent to provide 
more than simple medical observations.  The current diagnosis 
may not be diagnosed via lay observation alone and a 
layperson is not competent to provide a complex medical 
opinion regarding the existence of the claimed disability.  
See Barr.  Thus, the lay statements submitted in support of 
the Veteran's claim are not competent to support a current 
diagnosis of PTSD.

The Veteran's service treatment records are negative for any 
complaint or treatment for PTSD or any other mental disorder.  
A January 1969 separation examination indicated no physical 
or mental abnormalities.

Private treatment records indicate two visits in October 
2004.  The Veteran's complaints at the time were that he had 
depression, anger, sleep disturbances and nightmares 
secondary to Vietnam.  The doctor diagnosed PTSD.  There is 
no indication in the report that the diagnosis conformed to 
DSM-IV criteria as the examiner provided no analysis of how 
the Veteran's psychiatric disability fit within DSM-IV 
criteria for PTSD.

VA treatment records indicate a visit in March 2006.  The 
Veteran reported depression, feelings of sadness, insomnia, a 
short temper, and flashbacks to Vietnam.  The Veteran's wife 
reported that he had some anxiety.  The attending physician 
noted that the Veteran had a somewhat flat affect, but that 
he was alert, pleasant and oriented.  The physician could not 
rule out that the Veteran's depression and anxiety were 
symptoms of PTSD but did not reach any other conclusions.  
The Veteran was prescribed medication for his depression and 
anxiety.

During an August 2007 VA examination, the Veteran reported 
anger-management difficulties, memory difficulties, and 
nightmares approximately twice a week.  He stated that he has 
had some of these symptoms since about five years after 
coming back from Vietnam, and that some of his symptoms have 
worsened in the past two or three years.  He stated that the 
anger-management difficulties had come up within the past 
three years.  He also reported drinking 3 to 4 drinks daily.  
The Veteran described his stressor, which the examiner noted 
as having been verified in the claims file.  The Veteran 
denied any post-military trauma history.  The Veteran was 
alert, cooperative and well-oriented.  There was no evidence 
of any abnormality in his gait, movement or speech.  His 
thought processes were logical and coherent, although he was 
preoccupied with resentment that the Vietnamese had been 
given "all the benefits."  His affect was constricted and 
consistent with depressed mood.  His insight was marginal.  
The examiner noted that the Veteran put forth only marginal 
effort across the examination, barely filling out forms 
concerning self-report of symptoms and intellectual 
screening.  In contrast, the Veteran filled out detailed 
complaints that were superficially related to his complaints 
of PTSD, such as how others had received favorable treatment 
at his expense.  His Beck Inventory score was 30, similar to 
persons treated for severe levels of depression.  His 
Mississippi Scale score was 119, falling in the low average 
range of PTSD symptoms that are typically endorsed by Vietnam 
veterans who suffer from diagnosed symptoms of PTSD.  The 
Veteran had a GAF score of 55.  His responses on the PCL-C 
were in a very high range that met DSM-IV criteria B, C and D 
for severe symptoms of PTSD.  The examiner noted, however, 
that the Veteran's self-reported symptoms appeared to be far 
more intense than any symptoms that could be objectively 
observed in clinical interactions, or objectively documented 
by employment history or other indicators.  The examiner 
stated that persons with similar presentations are typically 
diagnosed with adjustment disorder.  The examiner concluded 
that the Veteran met criteria A for a diagnosis of PTSD, but 
that his self-report of symptoms did not meet criteria B, C 
or D for a DSM-IV diagnosis of PTSD.  The examiner stated 
that the Veteran's presentation was more consistent with 
consideration for a possible diagnosis of Adjustment 
Disorder.

While the Veteran's private physician provided a diagnosis of 
PTSD, the Board has given considerably more weight to the 
reports of the VA examiner who examined the Veteran in 2007 
as the reasoning in this report is explicitly set forth in a 
clear manner and is based on sound medical principles 
relevant to the facts and after review of the Veteran's claim 
file.  In addition, the VA examiner's report is clearly made 
with the DSM-IV criteria in mind as such criteria were 
discussed in the report.  The VA examiner's opinion expressly 
discussed the Veteran's claimed stressors and symptoms in the 
context of the clinician-administered PTSD scale under the 
DSM-IV.  The VA examiner concluded that the Veteran did not 
meet the DSM IV diagnostic criteria for PTSD and specifically 
explained which criteria the Veteran did not meet and why his 
symptoms did not meet those criteria.  As such, the Board 
finds the August 2007 VA medical opinion to have the most 
evidentiary weight.  The VA examiner reviewed the Veteran's 
medical records and discussed all relevant evidence regarding 
a potential diagnosis for PTSD.  The examiner conducted 
objective testing in evaluating the Veteran.  There is no 
specific indication that the private physician did so.  The 
VA examiner provided reasons and bases for his conclusion and 
pointed to evidence which supported the conclusion.  In 
assessing such evidence, whether a physician provides a basis 
for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits. See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000); see also Nieves-
Rodriquez v. Peake, 22 Vet. App. 295 (2008). 

C.  Conclusion

The preponderance of the evidence is against finding that the 
Veteran has a current diagnosis of PTSD in accordance with 
applicable VA regulations.  The appeal is accordingly denied.  
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the Veteran's claim.



ORDER

Service connection for PTSD is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


